     Case 1:20-cv-00543-NONE-EPG Document 36 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                               No. 1:20-cv-00543-NONE-EPG (PC)
12                       Plaintiff,                      ORDER DENYING MOTION FOR
                                                         SETTLEMENT CONFERENCE WITHOUT
13           v.                                          PREJUDICE
14    F. VELASCO and T. WEBSTER,                         (ECF No. 30)
15                       Defendants.                     ORDER FOR THE PARTIES TO FILE JOINT
                                                         STATEMET CONCERNING A
16                                                       SETTLEMENT CONFERENCE NO LATER
                                                         THAN AUGUST 17, 2021
17
                                                         ORDER GRANTING MOTION FOR COPY
18                                                       OF ORIGINAL COMPLAINT
19                                                       (ECF No. 35)
20
21          Plaintiff William J. Gradford (“Plaintiff”), is a former pretrial detainee proceeding pro se

22   and in forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On February

23   16, 2021, Plaintiff filed a motion requesting a settlement conference. (ECF No. 30). On March 10,

24   2021, Plaintiff filed a motion requesting a copy of the complaint. (ECF No. 35).

25          With respect to Plaintiff’s motion requesting a settlement conference, (ECF No. 30), the

26   Court will deny the motion without prejudice for the reasons discussed on the record at the

27   scheduling conference. However, the district judge will require a settlement conference before

28   this case proceeds to trial. Therefore, the Court will order Defendants to file a statement no later
                                                        1
     Case 1:20-cv-00543-NONE-EPG Document 36 Filed 03/11/21 Page 2 of 2


 1   than August 17, 2021 indicating when they want to have a settlement conference before trial (to

 2   the extent the matter is not otherwise resolved by dispositive motion).

 3          With respect to Plaintiff’s motion requesting signed statements attached to the original

 4   complaint, (ECF No. 35), the motion requests that the Court provide Plaintiff with copies of

 5   exhibits attached to his initial complaint. Plaintiff states that due to COVID-19, he does not have

 6   access to a library or any other ability to obtain these documents. The Court will construe

 7   Plaintiff’s motion as requesting a free copy of his complaint.

 8          Plaintiff is advised that the Clerk of Court does not ordinarily provide free copies of case

 9   documents to parties. The Clerk charges $.50 per page for copies of documents. See 28 U.S.C. §

10   1914(a). In this instance, in light of the fact that Plaintiff has shown a need for a copy as he has no

11   other, see Spisak v. State of Nevada, 2007 WL 1612293, *3 (D. Nev. June 1, 2007), and because

12   Plaintiff’s complaint is not voluminous, the Court will make a one-time exception and provide

13   Plaintiff with a free copy of his original complaint. In the future, Plaintiff must retain a copy of all

14   documents submitted to the Court. Plaintiff will be required to pay for copies in the future.

15          Accordingly, IT IS HEREBY ORDERED that:

16          1. Plaintiff’s motion requesting a settlement conference (ECF No. 30) is DENIED,

17               WITHOUT PREJUDICE;

18          2. No later than August 17, 2021, Defendants shall file a statement indicating when they

19               want to have a settlement conference before trial;

20          3. Plaintiff’s motion requesting a copy of his complaint, (ECF No. 35), is GRANTED;
21               and

22          4. The Clerk of Court is directed to send Plaintiff a copy of his original complaint filed

23               on April 16, 2020, (ECF No. 1).

24
     IT IS SO ORDERED.
25

26      Dated:     March 11, 2021                                /s/
27                                                       UNITED STATES MAGISTRATE JUDGE

28

                                                         2
